 

Case 1:19-mc-00255-JGK Document 1 “TOMIS of 4
- 2 es D

IN THE UNITED STATES OF AMERICA
FOR THE JUDICIAL DISTRICT OF THE UNITED STATES

IN RE:

DWIGHT A. WILLIAMS ESTATE

THE UNITED STATES

PRINCIPAL CREDITOR / GOVERNMENT

DISTRICT OF COLUMBIA;

EQUIFAX;

CITIMORTGAGE, INCORPORATED;

RIDGE ABSTRACT CORPORATION (CL)

AS AGENT FOR COMMONWEALTH LAND TITLE COMPANY;
BAYVIEW LOAN SERVICING, INCORPORATED;
CITY OF NEW YORK CORPORATION COUNSEL;
COUNTY OF QUEENS RECORDER;

SHERIFF OF QUEENS COUNTY;

ALL OTHERS IN POSSESSION;

RESIDENT DEBTORS / DEFENDANT(S)

AN JO ‘O'S
IS Wd C1 AVW bie
“N09 LOLSIO °S”

avy

PRAECIPE FOR PERSONAL SUMMONS
EXTRAORDINARY WRIT OF EXECUTION
INVOLUNTARY BANKRUPTCY FOREIGN PROCEEDING & ACTION

This Extraordinary Writ of Execution (herein, “EWOE”) is against the above-named Debtors and
any others known, unknown, whenever and wherever found. It is an Enforcement Action complying
with International Law & Bankruptcy Laws, including but not limited to Title 15 of the United States
Code in its entirety; Title 11 of the United States Code; and the Fair Debt Collection Practices Act
(herein, “FDCPA”), Dodd Frank Wall Street Reform Act, Public Law 111-203, Title X. Furthermore,
this EWOE is also a Constitutional Enforcement Action in compliance with the Preamble to the
Constitution, Bill of [W]Rights, Declaration of Independence, and Ten Commandments, respectively.

On October 17, 2006, the Debtor(s) entered into a contract, a consumer loan transaction, with the
United States by and through DWIGHT A. WILLIAMS.

Debtor(s) received a personal loan directly from the Creditor’s Estate / Government and used it

THE UNITED STATES OF AMERICA
EXTRAORDINARY WRIT OF EXECUTION & JUDICIAL ENFORCEMENT ACTION

1

eho
Case 1:19-mc-00255-JGK Document1 Filed 05/13/19 Page 2 of 4

for commercial purposes. Debtor(s) are delinquent in payments, taxes, customs and duties; and they
have failed to render payment after numerous demands.

The Loan is secured by Lands and Private Property located within the United States Judicial
District known as: 7608 AQUATIC DRIVE, ARVERNE NEW YORK 11692.

Said Land does not and never did exist within any county equivalent, city, otherwise prison
industrial complex, or statistical area known as Queens County, City (Site) of New York, and,
therefore, it is permanently removed from any such immigrant territory.

TERMINATION OF CONSENT / TRUST
REVOCATION OF AUTHORITY / PERMANENT INJUNCTION

In accordance with the Telephone Communication Protection Act (“TCPA”) in its entirety, found
in 47 United States Code and codified within §1692(c) of the FDCPA, the Permanent Injunction,
Termination of All Communications as codified in Bankruptcy Laws, effectively Revokes any
Automatic Stay, Waiver, Privilege, Permission, Grant extended to all Debtors of the United States and
any State possession thereof.

Pursuant to the above, Debtor(s) lack any protection, immunity, if any ever existed, statehood,
corporate citizenship, residency, entitlement, otherwise. Therefore, all connections and agreements to
all contracts entered upon are terminated as of the date of execution and initial communication. All
third-part(ies) are Terminated and Revoked; they must direct all communications to the Independent
Estate Holders and Owners as of the mailing of initial communication. Additionally, said Termination
and Revocation includes any Trust and Trust Positions, all Passports, Licenses, Provisional, Hardship
and otherwise.

This Permanent Injunction also applies, directly and indirectly, to each territorial security subject

called an “under-sher[iff],” the “police,” and any other unsecured trespasser who purports to enforce,

THE UNITED STATES OF AMERICA
EXTRAORDINARY WRIT OF EXECUTION & JUDICIAL ENFORCEMENT ACTION

2
Case 1:19-mc-00255-JGK Document1 Filed 05/13/19 Page 3 of 4

interfere with, carryout any false debt collection on behalf of any debtor, immigrant, alien resident. An
under-sheriff is not a recognized constitution official for the United States and is subject to criminal and
terrorism prosecution by the State for any previous, current and future Acts of War.

LEVY & GARNISHMENT & ORDER OF FORFEITURE

A Levy and Floating Lien remains in place and in favor of the Government Creditors, Principals.
Levy and Lien is enforceable on Formal Written Notice, which is expressly implied within this EWOE.
The Garnishment and Seizure of any and all property, assets, possessions, names, titles, characters,
statuses, whenever and wherever found, is effective as of the Initial Execution Date and Time. All
Debts and Credits are now due and seized, this is Money held against all Currency(ies) of the United
States, Federal Reserve Notes, and are Emergency Script created by the United States of America for
emergency purposes, which have been Abused by debtors from the District of Columbia and
Worldwide.

The Secretary of Department of Treasury, Steven Mnuchin, is personally liable for providing a
Final Report of Contents of the Account, §1692(g) of the FDCPA, calculated in LAWFUL MONEY for
the United States, within five (5) non-business days.

Equifax, Mark Begor, is personally liable for providing the Master File of all Debts and Transactions,
and return all items in the Consumer Report, §1692(g) of the FDCPA, within five (5) non-business
days. This EWOE is notice that your services are no longer needed. Cease all activities!

Failure to comply as specified will result in levying Preferred Contempt Charges in accordance
with Military Law and FDCPA; and, a Tax / Tariff Assessment will be conducted for the Secretary, the
District of Columbia, and others.

This EWOE serves as a “Writ of Forfeiture” for all amounts, property, profits made, acquired

by the Debtors in the personal files, names, Estates and Government Official Status. Furthermore, this

THE UNITED STATES OF AMERICA.
EXTRAORDINARY WRIT OF EXECUTION & JUDICIAL ENFORCEMENT ACTION

3
Case 1:19-mc-00255-JGK Document1 Filed 05/13/19 Page 4 of 4

EWOE and Final Bankruptcy Order is not Appealable by Appeal or further Prayers, meaning to any
subordinate and inferior Tribunal, including what is considered the [Supreme Court] for the District of
Columbia, which is not a true Court for the United States of America.

The Secretary of Treasury, any Department, any Secretary, including Secretary of State, are
required by “Writ of Mandamus” to Seize All Money(s) in any debtor’s possession or control, due or
past due, including but not limited to delinquent Child Support, wages, salaries, commissions, and
bonuses possessed by the Debtor / Defendant(s) named and unnamed in this EWOE; All are Levied
Upon by Virtue of said EWOE and all persons / subjects are hereby on Formal Notice to not pay over,
directly transfer the same to anyone but DWIGHT A. WILLIAMS (“Creditor”).

BY MY FIRM HAND, this PERSONAL DECREE & ORDER is entered and EXECUTED

this )3 day for the year of our Lord, two thousand nineteen (2019), the month of __/ Y} LY .

4
r

© ¢
[2utaplet fs aN Mice GREAT SEAL (SIGNATURE)
DWIGHT A. WILLIAMS / JUDICIAL OFFICIAL

THE UNITED STATES OF AMERICA

ATTORNEY GENERAL FOR THE STATE

OFFICE LOCATION: c/o 7608 AQUATIC DRIVE, near ARVERNE NEW YORK 11692
PLUS THE UNITED STATES

EMAIL: KOIEXPERIENCE @ HOTMAIL.COM

THE UNITED STATES OF AMERICA
EXTRAORDINARY WRIT OF EXECUTION & JUDICIAL ENFORCEMENT ACTION

4
